Exhibit 10.3

 

Execution Version

 

VOTING TRUST AGREEMENT

 

This voting trust agreement (the “Agreement) is made on February 13, 2017,
between BTHC X, Inc. a corporation organized under the laws of Delaware
(“Pubco”), George Syllantavos, in his capacity as the Pubco Representative under
the Contribution Agreement (the “Pubco Representative”), Ramada Holdings, Inc.,
a company formed under the laws of the Marshall Islands, in its capacity under
the Contribution Agreement as the “Pubco Majority Shareholder”, Stocksfield
Limited, a company formed under the laws of England and Wales (“Stocksfield”),
Lexalytics, Inc., a Massachusetts corporation (“Lex”, and together with
Stocksfield, the “Contributors”), Mark Thompson, in his capacity as the
“Contributor Representative,” and Securities Transfer Corporation, a Texas
corporation having an address at 2901 N. Dallas Parkway, Suite 380, Plano Texas
75093, as the Trustee as set forth herein. Capitalized terms used herein but not
otherwise defined herein shall have the meaning given to such terms in the
Contribution Agreement.

 

A. As of December 31, 2016, (i) Pubco, (ii) George Syllantavos in his capacity
as the Pubco Representative and in his individual capacity as the “Sponsor”,
(iii) the Pubco Majority Shareholder, (iv) iOra Software Limited, a company
formed under the laws of England and Wales (“iOra”), (v) Stocksfield, (vi) Lex,
and (vii) Mark Thompson, in his capacity as the Contributor Representative,
entered into that certain Contribution Agreement (as amended from time to time
in accordance with the terms thereof, the “Contribution Agreement”), pursuant to
which it is contemplated that upon the Closing, the Contributors will contribute
their ordinary shares of iOra and the amount of $75,000 to Pubco, in exchange
for 6,323,530 newly issued Pubco Convertible Preferred Shares and the right to
receive up to 2,966,531 additional Pubco Convertible Preferred Shares (such
additional Pubco Convertible Preferred Shares, together with any securities paid
as dividends or distributions with respect to such securities or into which such
securities are exchanged or converted, all as equitably adjusted for stock
splits, reverse stock splits, conversions, stock dividends, combinations,
recapitalizations and the like after the date of this Agreement, the “Trust
Shares”) and all Accrued Dividends and earnings thereon, upon the achievement of
certain financial milestones as set forth in the Contribution Agreement. The
ratios in which each Contributor is to receive Contribution Consideration is set
forth in Exhibit C-1 below (for each Contributor, respectively, a “Contributor
Pro Rata Share”);

 

B. In accordance with the Contribution Agreement, to ensure that the Trust
Shares (and earnings thereon) are transferred and delivered to the Contributors
to the extent the financial milestones are met as set forth in the Contribution
Agreement, or are otherwise transferred and delivered to the pre-Closing
shareholders of Pubco (the “Pre-Closing Pubco Shareholders”), the Trust Shares
are being deposited into a trust account (the “Trust Account”) by Pubco, to be
held by the Trustee as hereinafter provided. The schedule of all Pre-Closing
Pubco Shareholders, their mailing addresses and their respective ownership
percentages of Pubco prior to the Closing (such percentage for each Pre-Closing
Pubco Shareholder, respectively, a “PCPS Pro-Rata Share”), are set forth on
Exhibit C-2 below;

 

C. Pursuant to the Contribution Agreement (i) the Contributor Representative has
been designated as each Contributors’ representative and agent to represent all
of the Contributors, and to act on their behalf for purposes of this Agreement,
and (ii) the Pubco Representative has been exclusively designated to act on
behalf of the Pre-Closing Pubco Shareholders to take all necessary actions and
make all decisions pursuant to this Agreement; and

 

D. The Trustee is willing to administer the Trust Shares and the Trust Account
under the terms and conditions of this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

Section 1.          Appointment. Pubco, the Contributors, Pubco Representative
and Contributor Representative hereby appoint Securities Transfer Corporation as
their Trustee and escrow agent for the purposes set forth herein (the
“Trustee”), and the Trustee hereby agrees to perform the duties of the Trustee
under this Agreement. The services to be rendered by the Trustee under this
Agreement will not begin until the Trustee has received the documentation
necessary to establish the Trust Account on its books and has received the Trust
Shares in accordance with this Agreement.

 

Section 2.          Issuance and Delivery of Trust Shares. Pursuant to Section
1.2 of the Contribution Agreement, upon the Closing, the Pubco Majority
Shareholder has instructed Pubco to authorize the issuance of the Trust Shares
to the Trustee. Upon the Closing, the Pubco Majority Shareholder shall cause
Pubco to issue, and Pubco shall issue, the Trust Shares to the Trustee, together
with stock certificates representing the Trust Shares issued in the name of the
Trustee (“Trust Share Certificates”), and shall deposit such certificates with
the Trustee, and shall take all other actions necessary or appropriate, or as
reasonably requested by the Trustee or the Contributor Representative, to
transfer the Trust Shares into the name of the Trustee and to record such
transfer on the books and records of Pubco; provided, that Pubco may
alternatively have the Trustee account for the Trust Shares in book entry form.
Upon its receipt of the Trust Share Certificates for the Trust Shares (or
otherwise upon confirming the issuance of the Trust Shares in book entry form),
the Trustee shall send a written acknowledgement of its receipt to the Pubco
Representative and the Contributor Representative. Each party hereto
acknowledges that the certificates representing such Trust Shares will be
legended to reflect the deposit of such Trust Shares under this Agreement and
that such Trust Shares are subject to and may not be transferred other than in
accordance with this Agreement; provided that the parties shall cause such
legend to be removed upon transfer and disbursement of such Trust Shares in
accordance with this Agreement:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS
AND RESTRICTIONS ON TRANSFER SET FORTH IN A VOTING TRUST AGREEMENT (THE “VOTING
TRUST AGREEMENT”), DATED AS OF FEBRUARY 13, 2017, BY AND AMONG THE ISSUER OF
SUCH SECURITIES (THE “COMPANY”), George Syllantavos, in his capacity as the
Pubco Representative (or his successor), Ramada Holdings, Inc., a company formed
under the laws of the Marshall Islands, as the “Pubco Majority Shareholder”,
Stocksfield Limited, a company formed under the laws of England and Wales
(“Stocksfield”), Lexalytics, Inc., a Massachusetts corporation (“Lex”, and
together with Stocksfield, the “Contributors”), Mark Thompson, in his capacity
as the “Contributor Representative,” (or his successor) and Securities Transfer
Corporation, a Texas corporation having an address at 2901 N. Dallas Parkway,
Suite 380, Plano Texas 75093, as the “Trustee”, AS AMENDED. UNTIL THE SHARES
REPRESENTED BY THIS CERTIFICATE, TOGETHER WITH ALL OTHER SHARES DEPOSITED WITH
THE TRUSTEE PURSUANT TO THE VOTING TRUST AGREEMENT (COLLECTIVELY, THE “TRUST
SHARES”) HAVE BEEN TRANSFERRED AND DISBURSED IN ACCORDANCE WITH THE TERMS OF THE
VOTING TRUST AGREEMENT, THE CONTRIBUTOR REPRESENTATIVE HAS ALL RIGHTS TO VOTE
THE TRUST SHARES AND CONSENT TO ACTIONS OF THE COMPANY WITH RESPECT TO THE TRUST
SHARES. A COPY OF SUCH VOTING TRUST AGREEMENT WILL BE FURNISHED WITHOUT CHARGE
BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST. ”

 



 2 

 

 

Section 3.          Maintenance of the Trust Shares and other Trust Property.

 

(a)       For purposes of this Agreement, the “Trust Property” means the Trust
Shares, along with any Accrued Dividends (as defined in the Contribution
Agreement) and any other income on the Trust Shares that is paid into the Trust
Account.

 

(b)       During the term of this Agreement, the Trustee shall hold the Trust
Property in the Trust Account and shall not sell, transfer, dispose of, lend or
otherwise subject to a Lien, any of the Trust Property except until and to the
extent that the Trust Property is disbursed in accordance with Section 4, or as
the Contributor Representative and the Pubco Representative may otherwise agree
in a writing executed by each of them. No part of the Trust Property may be
withdrawn or disbursed except as expressly provided in this Agreement.

 

(c)       While the Trust Shares are held in the Trust Account, the Contributor
Representative shall have the sole right to vote the all Trust Shares in any
manner in the Contributor Representative’s sole discretion, on any and all
matters on which any of the holders of common or preferred shares of Pubco are
entitled to vote or consent or which is otherwise submitted to a vote or consent
of the holders of any common or preferred shares of Pubco, and shall have all
rights in respect of the Trust Shares to take part and consent to any corporate
or shareholders’ action of Pubco of any kind whatsoever, including the right to
vote for election of directors of Pubco and in favor of or in opposition to any
resolution or proposed action of any character whatsoever which may be presented
in any meeting or any written consent presented to or otherwise requiring the
consent of any of the shareholders of Pubco. The Contributor Representative may
with respect to the Trust Shares, in all matters, act either at a meeting or by
a writing or writings with or without a meeting, and may vote the Trust Shares
in person or by such persons as the Contributor Representative may select as his
proxy. The parties agree that this Section 3(c) shall constitute and shall be
construed as a grant by the Trustee to the Contributor Representative of an
irrevocable proxy to vote the Trust Shares, coupled with an interest in the
Trust Shares sufficient to make such proxy irrevocable. Such irrevocable proxy
shall remain valid and enforceable until the Trust Shares have been disbursed in
accordance with this Agreement.

 

(d)       If, prior to the termination of this Agreement, the outstanding common
or preferred shares of Pubco shall have been changed into, or exchanged for, a
different number of shares or a different class, by reason of any stock
dividend, subdivision, reclassification, reorganization, recapitalization,
split, combination, conversion, contribution or exchange of shares, the Trust
Shares shall be correspondingly adjusted to provide the Contributor
Representative and, upon transfer and distribution of the Trust Shares pursuant
to this Agreement, to the Persons to whom such Trust Shares are so transferred
and disbursed, the same rights and effect (including voting, economic and
otherwise) as contemplated by this Agreement prior to such event.

 

Section 4.          Delivery of the Trust Property. The Trustee shall hold the
Trust Property and shall transfer, assign and deliver the Trust Property (or the
applicable partial amount thereof) to either the Contributors or the Pre-Closing
Pubco Shareholders (as named on Schedule D-2), as applicable, in accordance with
the following procedures:

 



 3 

 

 

(a)       Earn-Out Payments.

 

(i)       If there is a Final Earn-Out Determination in accordance with the
Contribution Agreement that the Contributors are entitled to receive a certain
number of Trust Shares, then, within five (5) Business Days after the date of
such Final Earn-Out Determination, the Pubco Representative shall execute and
deliver to the Contributor Representative, and the Contributor Representative
shall counter-sign and deliver to the Trustee, joint written instructions, in
substantially the form attached as Exhibit B (which may be executed in
counterparts, and with a fully executed copy simultaneously sent to each of the
other parties hereto), instructing the Trustee to transfer, assign, release and
distribute (a “Trust Distribution”) the Trust Property as follows (such joint
written instructions, the “Joint Release Instructions”):

 

1.        to the Contributors, in accordance with each Contributor’s respective
Contributor Pro Rata Share (as set forth on Exhibit C-1), the number of Trust
Shares to which the Contributors are entitled in accordance with such Final
Earn-Out Determination, together with the corresponding amount of any other
Trust Property earned, accrued or otherwise to be paid thereon (such Trust
Shares and Trust Property, collectively, the “Aggregate Contributor Trust
Property”), provided that the Contributor Representative may, in its sole
discretion and with regard to the Aggregate Contributor Trust Property only, on
or before the date of its delivery of the Joint Release Instructions to the
Trustee, deliver additional written instructions, signed by the Contributor
Representative, instructing the Trustee to make the Trust Distribution of
Aggregate Contributor Trust Property in different ratios than the Contributor
Pro-Rata Shares (the “Contributor Distribution Instructions”); and

 

2.       any Trust Shares to which the Contributors are not entitled in
accordance with the Final Earn-Out Determination, together with the
corresponding pro rata amount of any other Trust Property earned, accrued or
otherwise to be paid thereon (collectively, the “Remaining Trust Property”), to
the Pre-Closing Pubco Shareholders in accordance with their respective PCPS Pro
Rata Shares (as set forth on Exhibit C-2).

 

(b)       Promptly, but in any event within five (5) Business Days, after the
date of the Trustee’s receipt of the Joint Release Instructions from the
Contributor Representative or his Representative (the “Release Date”), the
Trustee shall, in accordance with the Joint Release Instructions:

 

1.       make a Trust Distribution of the Aggregate Contributor Trust Property
to the Contributors such that as of the Release Date (or promptly thereafter)
each Contributor becomes the sole record and beneficial owner of its Contributor
Pro Rata Share of such Aggregate Contributor Trust Property; provided that if
the Contributor Representative timely provides Contributor Distribution
Instructions to the Trustee, the Trustee shall distribute the Aggregate
Contributor Trust Property in accordance with such Contributor Distribution
Instructions; and, thereafter,

 

2.       make a Trust Distribution of the Remaining Trust Property, to the
Pre-Closing Pubco Shareholders in accordance with their respective PCPS Pro Rata
Shares, such that as of the Earn-Out Release Date, each such Pre-Closing Pubco
Shareholder becomes the sole record and beneficial owner of its Pre-Closing
Pro-Rata Share of such Remaining Trust Property.

 



 4 

 

 

(c)       Any amount of Trust Property required to be transferred and/or
delivered to the Contributors or the Pre-Closing Pubco Shareholders pursuant to
this Section 4 shall be transferred and/or delivered by the Trustee pursuant to
such delivery instructions as provided by the Contributor Representative with
respect to the Contributors or, with respect to the Pre-Closing Pubco
Shareholders, as provided by the Pubco Representative. The Trustee shall rely
exclusively on instructions provided by the Contributor Representative (on
behalf of the Contributors) and the Pubco Representative (on behalf of the
Pre-Closing Pubco Shareholders) as to the amount and recipient of any
distribution of Trust Property pursuant to this Section 4, or the relevant order
of any court of competent jurisdiction or other award granted pursuant to other
binding legal process (including any binding arbitration). The Trustee has no
duty or responsibility to calculate any distribution or to confirm the accuracy
of any transfer or distribution amount so instructed.

 

(d)       The Trustee shall have the right to deduct and withhold taxes from any
payments to be made hereunder if such withholding is required by law and to
request and receive any necessary tax forms, including Form W-9 or the
appropriate series of Form W-8, as applicable, or any similar information, from
the Contributors or the Pre-Closing Pubco Shareholders, as applicable.

 

Section 5.          Duties.

 

(a)       The Trustee’s duties are entirely ministerial and not discretionary,
and the Trustee will be under no duty or obligation to do or to omit the doing
of any action with respect to the Trust Property, except to give notice, make
disbursements, keep an accurate record of all transactions with respect to the
Trust Property, hold the Trust Property in accordance with the terms of this
Agreement and to comply with any other duties expressly set forth in this
Agreement. Nothing contained herein shall be construed to create any obligation
or liability whatsoever on the part of the Trustee to anyone other than the
parties to this Agreement. There are no third party beneficiaries to this
Agreement.

 

(b)       Neither the Trustee nor the Contributor Representative shall be
disqualified by their respective roles under this Agreement, from dealing or
contracting with Pubco either as vendor, purchaser, or otherwise, nor shall any
transaction or contract of Pubco be void or voidable by reason of the fact that
the Trustee or the Contributor Representative or any firm of which either of
them is a member or any Person of which either of them is a shareholder, officer
or director, is in any way interested in such transaction or contract; nor shall
the Trustee nor the Contributor Representative be liable to account to the
corporation or to any shareholder thereof for any profits realized by, from, or
through any such transaction or contract by reason of the fact that the Trustee
or the Contributor Representative, or any Person of which the voting trustee is
a member, or any Person of which the Trustee or the Contributor Representative
is a shareholder, officer or director, was interested in such transaction or
contract.

 

Section 6.          Authorized Parties; Reliance. The parties hereby acknowledge
and agree that the Contributor Representative has the sole and exclusive
authorization to act on behalf of Pubco and the Contributors under this
Agreement. The Contributor Representative and the Pubco Representative agree to
provide, on Exhibit A (as it may be amended from time to time) to this
Agreement, the names and specimen signatures of those persons who are authorized
to issue notices and instructions to the Trustee and execute required documents
under this Agreement. In the event that the Contributor Representative is
replaced in accordance with the Contribution Agreement, Pubco and the
Contributors shall promptly thereafter provide notice to the Trustee of the
replacement Contributor Representative, who shall thereafter be fully authorized
to act on behalf of Pubco and the Contributors under this Agreement, and shall
provide any replacement authorized individuals to act on behalf of Pubco for
purposes of Exhibit A. The Trustee may rely and shall be protected in acting or
refraining from acting upon any written notice, instruction or request furnished
to it hereunder and believed by it to be genuine and to have been signed or
presented by the proper party or parties. The Trustee is entitled to rely on,
and shall be fully protected in relying on, the instructions and notices from
any one of the authorized signers, as identified on the attached Exhibit A (as
it may be amended from time to time) to this Agreement, from each of Contributor
Representative and the Pubco Representative, either acting alone, until such
time as their authority is revoked in writing, or until successors have been
appointed and identified by notice in the manner described in Section 12 below.

 



 5 

 

 

Section 7.          Good Faith. The Trustee shall not be liable for any action
taken by it in good faith and reasonably believed by it to be authorized or
within the rights or powers conferred upon it by this Agreement and may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.

 

Section 8.          Removal of Trustee. The Trustee may resign and be discharged
from its duties or obligations hereunder by giving such notice in writing of
such resignation specifying a date when such resignation is to take effect,
which shall be not less than sixty (60) days after the date of the notice of
such resignation, subject to the remaining provisions of this Section 8.
Similarly, the Trustee may be removed and replaced following the giving of
thirty (30) days’ notice to the Trustee executed by the Contributor
Representative and the Pubco Representative. In either event, Contributor
Representative and Pubco Representative shall agree upon a successor Trustee.
Upon any such resignation or removal, the Trustee shall transfer and deliver to
the successor Trustee all Trust Shares and other Trust Property together with
any other duly executed instruments of assignment or transfer as necessary or
appropriate to effect such transfer, such that such successor Trustee becomes
the record holder and owner of such Trust Shares and holds the other Trust
Property in such successor Trustee’s Trust Account (unless otherwise agreed upon
by the Contributor Representative and Pubco Representative in writing)
(collectively, the “Trustee Transfer Requirements”). If the Pubco Representative
and Contributor are unable to agree upon a successor or shall have failed to
appoint a successor prior to the expiration of sixty (60) days following the
date of resignation or thirty (30) days following the date of removal, the
then-acting Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee or otherwise appropriate relief, and any such
resulting appointment shall be binding upon all of the parties hereto.
Notwithstanding the foregoing in the Section 8: (a) no change, resignation or
removal of the Trustee shall become effective, and the Trustee shall remain the
Trustee hereunder, until the Trustee Transfer Requirements have been fully
satisfied and the successor Trustee has executed and delivered to the
predecessor Trustee, Pubco, Contributor Representative and Pubco Representative
an instrument accepting such appointment and accepting the transfer of the Trust
Property and agreeing to the terms of this Agreement; and (b) the Trustee shall
not resign or be removed as Trustee as long as the Trustee remains the transfer
agent of Pubco.

 

Section 9.          Compensation. All fees and amounts to which the Trustee
shall be entitled pursuant to this Agreement for the services to be rendered
hereunder are set forth on Exhibit D. Pubco shall be responsible for paying pay
all fees and expenses set forth on Exhibit D.

 

Section 10.        Indemnification. Pubco, on the one hand, and the Pubco
Representative and Pubco Majority Shareholder (the Pubco Representative and
Pubco Majority Shareholder referred to as the “PCPS Parties”), on the other
hand, hereby agree to jointly and severally indemnify the Trustee for, and to
hold it harmless against any loss, liability or expense incurred without gross
negligence, willful misconduct or bad faith on the part of the Trustee, arising
out of or in connection with its entering into this Agreement and carrying out
its duties hereunder. Notwithstanding the foregoing, each of Pubco on the one
hand, and the PCPS Parties, on the other hand (the PCPS Parties on behalf of the
Pre-Closing Pubco Shareholders), shall be responsible for one-half (1/2) of such
indemnification obligations, and each of Pubco on the one hand and the PCPS
Parties, on the other hand, shall have the right to seek contribution from the
other to the extent that it pays for more than one-half (1/2) of such
indemnification obligations.

 



 6 

 

 

Section 11.          Disputes. If a controversy arises between the parties
hereto as to whether or not or to whom the Trustee shall deliver all or any
portion of the Trust Property or as to any other matter arising out of or
relating to this Agreement or the Trust Property, the Trustee shall not be
required to determine the same, shall not make any delivery of and shall retain
the Trust Property in dispute without liability to anyone until the rights of
the parties to the dispute shall have finally been determined by mutual written
agreement of Pubco, the Contributors and the Pubco Representative, or by a final
non-appealable judgment or order of any state or federal court located in New
York County, New York (or in any court in which appeal from such courts may be
taken) but the Trustee shall be under no duty whatsoever to institute or defend
any such proceedings. The Trustee shall be entitled to assume that no such
controversy has arisen unless it has received notice of such controversy or
conflicting written notices from the parties to this Agreement. Any disputes
arising out of, related to, or in connection with, this Agreement between the
Contributor Representative and the Pubco Representative, including a dispute
arising from a party’s failure or refusal to sign a joint written notice
hereunder, shall be determined in accordance with the provisions of the
Contribution Agreement.

 

Section 12.          Notices. Except to the extent expressly set forth herein,
all notices and communications hereunder shall be in writing and shall be deemed
to be given if (a) delivered personally, (b) sent by facsimile or email (with
affirmative confirmation of receipt), (c) sent by recognized overnight courier
that issues a receipt or other confirmation of delivery or (d) sent by
registered or certified mail, return receipt requested, postage prepaid to the
parties as follows:

 

If to the Pubco Representative, to:

 

George Syllantavos

2 Argyrokastrou Street

Voula 16673, Athens, Greece
Fax: +30 210 8992896

Email: gs.nautilus@yahoo.com

 

with a copy to (which shall not constitute notice):

 

Loeb & Loeb LLP

345 Park Avenue,

New York, New York 10154

Fax: 212 937-3943

Email: gcaruso@loeb.com

Attn: Giovanni Carouso 

     

If to iOra, Stocksfield, the Contributor Representative or Pubco, then to:

 

Stocksfield Limited

FAO: Mark Thompson

First Floor

1-3 Chapel Street

Guildford GU1 3UH

United Kingdom

Email: mark.thompson@stocksfield.com

 

with a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attn: Sarah Williams, Esq.

Email: Swilliams@egsllp.com

Fax: (212) 370-7889

 

If to Lexalytics, to:

 

Lexalytics, Inc.

6th Floor, 320 Congress Street,

Boston, MA 02210

Email: jeff.catlin@lexalytics.com

Attn: Jeff Catlin

   

 



 7 

 

 

or at such other address as any of the above may have furnished to the other
parties in a notice duly given as provided herein. Any such notice or
communication given in the manner specified in this Section 12 shall be deemed
to have been given (i) on the date personally delivered or transmitted by
facsimile or email (with affirmative confirmation of receipt), (ii) one (1)
Business Day after the date sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (iii) three (3) Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid.

 

Section 13.         Term. This Agreement shall terminate upon the earlier of (1)
the final, proper and complete distribution of the Trust Property in accordance
with the terms hereof, and (2) if the Pubco Representative and Contributor
Representative provide the Trustee with joint written instructions stating that
the Transactions contemplated by the Contribution Agreement are being unwound,
the Trustee shall forfeit and cancel all Trust Shares, this Agreement shall
terminate upon the forfeiture and cancellation thereof, and there shall be no
liability on the part of any Party or any of their respective Representatives,
and all rights and obligations of each Party shall cease; provided further,
that, in each case Pubco’s, and the PCPS Parties’ obligations under Section 10
hereof shall survive any termination of this Agreement.

 

Section 14.        Entire Agreement. The terms and provisions of this Agreement
(including the Exhibits hereto, which are hereby incorporated by reference
herein) constitute the entire agreement between the Trustee and the other
parties hereto with respect to the subject matter hereof. The actions of the
Trustee shall be governed solely by this Agreement.

 

Section 15.        Amendment; Waiver. This Agreement may be amended or modified
only by a written instrument duly signed by the parties hereto, and any
provision hereof may be waived only by a written instrument duly signed by the
party against whom enforcement of such waiver is sought.

 

Section 16.         Severability. In the event that any provision of this
Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

Section 17.         Further Assurances. From time to time on and after the date
hereof, the parties hereto shall deliver or cause to be delivered to the Trustee
such further documents and instruments and shall do and cause to be done such
further acts as the Trustee shall reasonably request (it being understood that
the Trustee shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

Section 18.         Accounting. In the event of the resignation or removal of
the Trustee, upon the termination of this Agreement or upon demand at any time
of the Contributor Representative and the Pubco Representative, the Trustee
shall render to Contributor Representative, the Pubco Representative and the
successor trustee (if any) an accounting (free of charge) in writing of the
property constituting the Trust Property.

 



 8 

 

 

Section 19.         Interpretation. The parties acknowledge and agree that: (a)
this Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any Exhibits attached hereto) and have contributed to its
revision and (c) the rule of construction to the effect that any ambiguities are
resolved against the drafting party will not be employed in the interpretation
of this Agreement. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless the context otherwise requires: (i)
words of the masculine, feminine or neuter gender will include the masculine,
neuter or feminine gender, and words in the singular number or in the plural
number will each include, as applicable, the singular number or the plural
number; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any law means such law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder; (iv) any
agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified or supplemented, including by waiver or consent
and references to all attachments thereto and instruments incorporated therein;
(v) the term “or” means “and/or”; (vi) the words “herein, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (vii) the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”; (viii) any reference
herein to “dollars” or “$” shall mean United States dollars; and (ix) reference
to any Section or Exhibit means such Section hereof or Exhibit hereto.

 

Section 20.       Successors and Assigns. This Agreement and the rights and
obligations hereunder may not be assigned without the prior written consent of
each of the parties hereto; provided, however, that:

 

(a)       if the Pubco Representative is replaced in accordance with the terms
of the Contribution Agreement, the replacement Pubco Representative shall
automatically become a party to this Agreement as if it were the original Pubco
Representative hereunder upon providing (i) written notice to the Trustee and
Contributor Representative of such replacement and accepting its rights and
obligations under this Agreement and (ii) the Trustee with the documentation
referenced in Section 25 hereof from such replacement Pubco Representative.

 

(b)       if the Contributor Representative is replaced in accordance with the
terms of the Contribution Agreement, the replacement Contributor Representative
shall automatically become a party to this Agreement as if it were the original
Contributor Representative hereunder upon providing (i) written notice to the
Trustee and Pubco Representative of such replacement and accepting its rights
and obligations under this Agreement and (ii) the Trustee with the documentation
referenced in Section 25 hereof from such replacement Contributor
Representative.

 

(c)       This Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns.

 

Section 21.        Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of any party hereto in the exercise of any right
hereunder will impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, covenant or
agreement herein, nor will any single or partial exercise of any such right
preclude any other (or further) exercise thereof or of any other right. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive to or exclusive of, any rights or remedies otherwise available to a
party hereunder.

 

Section 22.       Governing Law; Venue. The terms and provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
State of New York without reference to its conflict of law provisions; provided
that the provisions of this Agreement related to the voting rights of the
Contributor Representative, including, without limitation, the provisions of
Section 3(c) above, shall be governed by the Laws of the state of Delaware.
Subject to Section 11, each of the parties hereto irrevocably consents to the
exclusive jurisdiction and venue of any state or federal court located in New
York County, New York (or in any court in which appeal from such courts may be
taken) in connection with any matter based upon or arising out of this Agreement
or the matters contemplated herein, agrees that process may be served upon them
in any manner authorized by the laws of the State of New York for such Persons
and waives and covenants not to assert or plead any objection which they might
otherwise have to such jurisdiction, venue and such process.

 



 9 

 

 

Section 23.         Waiver of Jury Trial. EACH PARTY HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY LITIGATION, CLAIM, CAUSE OF ACTION
OR OTHER LEGAL PROCEEDING BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES HERETO AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE PARTIES HERETO EACH
AGREE THAT ANY SUCH LITIGATION, CLAIM, CAUSE OF ACTION OR OTHER LEGAL PROCEEDING
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES HERETO FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY
IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

 

Section 24.       Counterparts. This Agreement may be executed simultaneously in
two or more counterparts (including by facsimile or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 25.        U.S. Patriot Act. Pubco, the Contributor Representative and
Pubco Representative agree to provide the Trustee with the information
reasonably requested by the Trustee to verify and record Pubco’s, Contributor
Representative’s and Pubco Representative’s respective identities pursuant to
the Trustee’s procedures for compliance with the U.S. Patriot Act and any other
applicable laws.

 

Section 26.        Representations of the Parties. Each of the parties hereto
hereby represents and warrants that as of the date hereof: (a) it has the power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and all such actions have been duly and validly
authorized by all necessary proceedings; and (b) this Agreement has been duly
authorized, executed and delivered by it, and constitutes a legal, valid and
binding agreement of it.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS}

 



 10 

 



 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Trustee:

 

Securities Transfer Corporation

 



By:    /s/ Matthew Smith   Name: Matthew Smith   Title: Chief Operating Officer
 

 

[Signature Page of Trustee to Voting Trust Agreement]

 



 

 



 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Contributor:

 

Stocksfield Limited

 



By: /s/ Mark Thompson   Name: Mark Thompson   Title: Director  

 

acting by a director in the presence of:           [SIGNATURE OF WITNESS]      
    [NAME OF WITNESS]                           [ADDRESS OF WITNESS]  

 

[Signature Page of Stocksfield Limited to Voting Trust Agreement]

 



 

 



 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Contributor:

 

lexalytics, inc.

 



By: /s/ Mark Thompson   Name: Mark Thompson   Title: Director  

 



 

 

 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Contributor Representative:

 

MARK THOMPSON

in his capacity as the Contributor Representative hereunder:

 



By: /s/ Mark Thompson   Name:  Mark Thompson     as Contributor Representative  

 



[Signature Page of Contributor Representative to Voting Trust Agreement]

 



 

 



 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Pubco:

 

bthc x, inc.

 



By: /s/ George Syllantavos   Name: George Syllantavos   Title: President and CEO
 

 

[Signature Page of BTHC X, Inc. to Voting Trust Agreement]

 



 

 

 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Pubco Representative:

 

George Syllantavos

in his capacity as the Pubco Representative hereunder:

 



By: /s/ George Syllantavos   Name: George Syllantavos     as Pubco
Representative  

 

[Signature Page of Pubco Representative to Voting Trust Agreement]

 



 

 



 

IN WITNESS WHEREOF, the Parties have caused this Voting Trust Agreement to be
duly executed and delivered as a deed, as of the date first written above.

 

Executed as a deed by:

 

Pubco Majority Shareholder:

 

Ramada Holdings, Inc.

 



By: /s/ George Syllantavos   Name: George Syllantavos   Title: President, CEO
and Sole Director  

 



[Signature Page of Pubco Majority Shareholder to Voting Trust Agreement]

 



 

 



 

EXHIBIT A

 

AUTHORIZED SIGNERS

 

Contributor Representative:

 

Individuals authorized by the Contributor Representative:

 

Name   Telephone Number  

Specimen Signature

          Mark Thompson                            

 

Pubco Representative:

 

Individuals authorized by the Pubco Representative:

 

Name   Telephone Number  

Specimen Signature 

          George Syllantavos                            

 



 

 



 

EXHIBIT B

 

Form of Joint Release Instructions

 

[Insert date]

 

Re:       Joint Release Instructions for Release of Shares of BTHC X, Inc. held
by Securities Transfer Corporation as Trustee

 

Trustee:

 

In accordance with the terms of the Contribution Agreement dated as of December
31, 2016, as amended, between BTHC X, Inc., the Contributors, the Pubco
Representative, the Contributor Representative, and certain other parties
thereto, and pursuant to the Voting Trust Agreement dated as of [—], as amended,
between BTHC X, Inc., the Pubco Majority Shareholder, the Contributors, the
Pubco Representative and the Contributor Representative, we, the Contributor
Representative and Pubco Representative, hereby authorize you, the Trustee, to
make a Trust Distribution of the Trust Property as follows:

 

1.           Make a Trust Distribution of ______________________ Trust Shares
and all other Aggregate Contributor Trust Property to the Contributors, in
accordance with the Contributor Distribution Instructions, or otherwise to each
Contributor in accordance with its Contributor Pro Rata Share (set forth in
Exhibit C-1 of the Voting Trust Agreement).

 

2.           If there is any Remaining Trust Property after the Trust
Distribution set forth in Section 1 of these Joint Release Instructions, make a
Trust Distribution of ______________________ Trust Shares and all other
Remaining Trust Property to the Pre-Closing Pubco Shareholders in accordance
with its PCPS Pro Rata Share (set forth in Exhibit C-1 of the Voting Trust
Agreement).

 

Very truly yours,

 

Contributor Representative:

 



Signature:       Mark Thompson     as Contributor Representative  

 

Pubco Representative:

 



Signature:       George Syllantavos     as Pubco Representative  

 



 

 



 

Exhibit C-1

 

Contributor Pro Rata Shares

 

Contributor Name   Contributor Pro Rata Share Stocksfield Limited   90%
Lexalytics Inc.   10%

 



 

 

 

Exhibit C-2

 

PCPS Pro Rata Shares

 

 

 

 

EXHIBIT D

 

FEE INFORMATION

 

 

 



 



